Case 2:16-md-02724-CMR Document 1511-3 Filed 09/09/20 Page 1 of 11




                        Exhibit 3
       Case 2:16-md-02724-CMR Document 1511-3
                                       1498-1 Filed 09/09/20
                                                    09/01/20 Page 2
                                                                  1 of 11
                                                                       10




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


    IN RE: GENERIC PHARMACEUTICALS                                  MDL 2724
    PRICING ANTITRUST LITIGATION                                    16-MD-2724

                                                                    HON. CYNTHIA M. RUFE
    THIS DOCUMENT RELATES TO:

    ALL ACTIONS


                      PRETRIAL ORDER NO. [    ]
      (CASE MANAGEMENT ORDER SCHEDULING DISCOVERY, MOTIONS, AND
       OTHER PROCEEDINGS TO BRING THE BELLWETHER CASES TO TRIAL)

         AND NOW, this __ day of ____ 2020, upon consideration of the parties’ schedules for the

discovery, motions, and other proceedings to bring to trial Direct Purchaser Plaintiffs’ (“DPPs”)

and End-Payer Plaintiffs’ (“EPPs”) class-action complaints as to clobetasol, clomipramine, and

pravastatin (the “Individual Drug Bellwether Cases”), 1 and the State Plaintiffs’ Teva-centric

Amended Complaint filed November 1, 2019 (the “Teva AG Bellwether Case”, and together with

the Individual Drug Bellwether Cases, the “Bellwether Cases”) it is hereby ORDERED that the

following schedule 2 will govern fact discovery and the Bellwether Cases. 3

     A. Responsive Pleadings

         The following deadlines shall govern the responsive pleading deadlines for the Bellwether

Cases. These deadlines, and all additional deadlines, are listed in Exhibit A.


1
  Whether the IRPs’ individual drug cases as to clobetasol, clomipramine, and pravastatin are included in the
bellwether schedule is subject to the Court’s decision on Defendants’ pending Motion for Clarification (ECF No.
1479).
2
  To the extent that any deadlines are on a weekend, the parties agree that the operative deadline will be the following
Monday.
3
  Nothing in this proposed schedule shall prejudice any Defendants’ ability to seek protective orders as necessary to
protect their rights. In addition, the recent DOJ actions as to certain Defendants raise additional complexities with
regard to case management in this MDL, including with regard to the scheduling of depositions, and therefore nothing
in this proposed schedule shall prejudice any Defendant’s ability to seek relief from the case management schedule
with regard to issues posed by the pending indictments.

                                                           1
             Case 2:16-md-02724-CMR Document 1511-3
                                             1498-1 Filed 09/09/20
                                                          09/01/20 Page 3
                                                                        2 of 11
                                                                             10




                          INDIVIDUAL                 INDIVIDUAL                   INDIVIDUAL
                                                                                                              TEVA AG
     EVENT                   DRUG                       DRUG                         DRUG
                                                                                                            BELLWETHER
                        BELLWETHER #1              BELLWETHER #2                BELLWETHER #3

Deadline for                  11/1/2020                   11/1/2020                   11/1/2020                  11/1/2020
Defendants to file
responsive
pleadings to all
Bellwether Cases

           B. Fact Discovery Deadlines

               The following deadlines shall govern key fact discovery deadlines. 4

                          INDIVIDUAL                 INDIVIDUAL                   INDIVIDUAL
                                                                                                              TEVA AG
     EVENT                   DRUG                       DRUG                         DRUG
                                                                                                            BELLWETHER
                        BELLWETHER #1              BELLWETHER #2                BELLWETHER #3

Fact depositions              12/1/2020                   12/1/2020                   12/1/2020                  12/1/2020
begin

Fact depositions               6/2/2022                    6/2/2022                    6/2/2022                  7/2/2022
and fact discovery
concludes

           C. Class Certification Deadlines

               The following deadlines shall govern key events related to class certification and related

       expert reports in the Bellwether Cases.

                          INDIVIDUAL                 INDIVIDUAL                   INDIVIDUAL
                                                                                                              TEVA AG
     EVENT                   DRUG                       DRUG                         DRUG
                                                                                                            BELLWETHER
                        BELLWETHER #1              BELLWETHER #2                BELLWETHER #3

Deadline for                   9/3/2021                   10/3/2021                   11/3/2021                     N/A
Plaintiffs’ motions
for class
certification, and
expert reports on

       4
         A limited exception to these deadlines applies to certain newly added defendants—Alvogen, Inc., Camber
       Pharmaceuticals, Inc., Hikma Labs, Inc. (f/k/a Roxane Laboratories, Inc.), Jubilant Cadista Pharmaceuticals, Inc.,
       Mallinckrodt, Inc., Torrent Pharma, Inc., and West-Ward Columbus, Inc. (f/k/a Boehringer Ingelheim Roxane, Inc.)—
       which were named in this MDL for the first time in late 2019. Plaintiffs and these newly added defendants will
       continue to negotiate the discovery deadlines applicable to these defendants.

                                                               2
             Case 2:16-md-02724-CMR Document 1511-3
                                             1498-1 Filed 09/09/20
                                                          09/01/20 Page 4
                                                                        3 of 11
                                                                             10




which they rely for
class certification

Depositions of         11/19/2021        12/20/2021         1/20/2022             N/A
Plaintiffs’ class
certification
experts to conclude

Deadline for            12/3/2021         1/3/2022           2/3/2022             N/A
Defendants’
oppositions to class
certification,
Daubert motions,
and expert reports
on which
Defendants rely in
opposition

Depositions of          2/17/2022         3/21/2022         4/19/2022             N/A
Defendants’ class
certification
experts to conclude

Deadline for            3/3/2022          4/3/2022           5/3/2022             N/A
Plaintiffs’ replies
in support of class
certification,
rebuttal expert
reports,
oppositions to
Defendants’
Daubert motions,
and Daubert
motions

Depositions of          3/28/2022         4/26/2022         5/27/2022             N/A
Plaintiffs’ rebuttal
class certification
experts to conclude

Deadline for            4/3/2022          5/3/2022           6/3/2022             N/A
Defendants’ sur-
reply briefs in
oppositions to class
certification, and
oppositions to


                                             3
             Case 2:16-md-02724-CMR Document 1511-3
                                             1498-1 Filed 09/09/20
                                                          09/01/20 Page 5
                                                                        4 of 11
                                                                             10




Plaintiffs’ Daubert
motions
*Sur-rebuttal
expert reports will
only be permitted
with leave of the
court

Hearings on class      TBD by the Court       TBD by the Court       TBD by the Court             N/A
certification

           D. Merits Experts Deadlines

               The following deadlines shall govern key events related to merits expert reports in the

       Bellwether Cases.

                        INDIVIDUAL            INDIVIDUAL              INDIVIDUAL
                                                                                             TEVA AG
     EVENT                 DRUG                  DRUG                    DRUG
                                                                                           BELLWETHER
                      BELLWETHER #1         BELLWETHER #2           BELLWETHER #3

Deadline for                6/6/2022              6/6/2022                6/6/2022              6/6/2022
Plaintiffs to serve
merits expert
reports

Deadline for                8/19/2022             8/19/2022              8/19/2022             8/19/2022
Defendants to
serve merits expert
reports

Deadline for               11/1/2022              11/1/2022              11/1/2022             11/1/2022
Plaintiffs to serve
rebuttal expert
reports

Depositions of             12/30/2022            12/30/2022              12/30/2022           12/30/2022
merits experts to
conclude

           E. Deadlines for Motions to Bring Cases to Trial

               The below deadlines shall govern the following key motions required to bring the

       Bellwether Cases to trial.

                                                      4
             Case 2:16-md-02724-CMR Document 1511-3
                                             1498-1 Filed 09/09/20
                                                          09/01/20 Page 6
                                                                        5 of 11
                                                                             10




                       INDIVIDUAL             INDIVIDUAL               INDIVIDUAL
                                                                                           TEVA AG
     EVENT                DRUG                   DRUG                     DRUG
                                                                                         BELLWETHER
                     BELLWETHER #1          BELLWETHER #2            BELLWETHER #3

Deadline to file           1/31/2023              1/31/2023               1/31/2023         1/31/2023
motions and
supporting briefs
for summary
judgment, and
Daubert motions

Deadline to file           4/11/2023              4/11/2023               4/11/2023      70 days after the
oppositions to                                                                             filing of the
summary judgment                                                                            motions for
motions, and                                                                                 summary
oppositions to                                                                            judgment, and
Daubert motions                                                                          Daubert motions.

Deadline to file           6/1/2023               6/1/2023                 6/1/2023      51 days after the
reply briefs in                                                                              filing of
support of                                                                                oppositions to
summary judgment                                                                            summary
motions, and                                                                                judgment
replies in support                                                                        motions, and
of Daubert                                                                                oppositions to
motions                                                                                  Daubert motions.

Hearing on            TBD by the Court        TBD by the Court        TBD by the Court     TBD by the
Summary                                                                                      Court
Judgment

          F. Bellwether Trials.

              Trial shall proceed on the following schedule for the Bellwether Cases.

                       INDIVIDUAL             INDIVIDUAL               INDIVIDUAL
                                                                                           TEVA AG
     EVENT                DRUG                   DRUG                     DRUG
                                                                                         BELLWETHER
                     BELLWETHER #1          BELLWETHER #2            BELLWETHER #3

Pretrial planning         6/15/2023               6/15/2023               6/15/2023         6/15/2023
conference (15
days after
summary judgment
briefing is
complete)


                                                      5
     Case 2:16-md-02724-CMR Document 1511-3
                                     1498-1 Filed 09/09/20
                                                  09/01/20 Page 7
                                                                6 of 11
                                                                     10




       For ease of reference, attached is Exhibit A, a sequential schedule that lists all the

deadlines in chronological order with each event labeled.

       It is so ORDERED.

                                                      BY THE COURT:



                                                      ____________________________
                                                      CYNTHIA M. RUFE, J.




                                                 6
    Case 2:16-md-02724-CMR Document 1511-3
                                    1498-1 Filed 09/09/20
                                                 09/01/20 Page 8
                                                               7 of 11
                                                                    10




EXHIBIT A – SEQUENTIAL SCHEDULE OF EVENTS FOR FACT DISCOVERY AND

                                   BELLWETHER CASES


                      Event                             Date
Deadline for Defendants to file responsive
                                                      11/01/2020
pleadings for all Bellwether Cases
Fact depositions begin                                12/01/2020
Deadline for Plaintiffs’ motions for class
certification, and expert reports on which they
                                                      09/03/2021
rely for class certification for Individual Drug
Bellwether Case #1
Deadline for Plaintiffs’ motions for class
certification, and expert reports on which they
                                                      10/03/2021
rely for class certification for Individual Drug
Bellwether Case #2
Deadline for Plaintiffs’ motions for class
certification, and expert reports on which they
                                                      11/03/2021
rely for class certification for Individual Drug
Bellwether Case #3
Depositions of Plaintiffs’ class certification
experts to conclude for Individual Drug               11/19/2021
Bellwether Case #1

Deadline for Defendants’ oppositions to class
certification, Daubert motions, and expert reports
                                                      12/03/2021
on which Defendants rely in opposition for
Individual Drug Bellwether Case #1
Depositions of Plaintiffs’ class certification
experts to conclude for Individual Drug               12/20/2021
Bellwether Case #2

Deadline for Defendants’ oppositions to class
certification, Daubert motions, and expert reports
                                                      01/03/2022
on which Defendants rely in opposition for
Individual Drug Bellwether Case #2
Depositions of Plaintiffs’ class certification
experts to conclude for Individual Drug               01/20/2022
Bellwether Case #3

Deadline for Defendants’ oppositions to class
certification, Daubert motions, and expert reports
                                                      02/03/2022
on which Defendants rely in opposition for
Individual Drug Bellwether Case #3
    Case 2:16-md-02724-CMR Document 1511-3
                                    1498-1 Filed 09/09/20
                                                 09/01/20 Page 9
                                                               8 of 11
                                                                    10




                       Event                                Date
Depositions of Defendants’ class certification
experts to conclude for Individual Drug                  02/17/2022
Bellwether Case #1

Deadline for Plaintiffs’ replies in support of class
certification, rebuttal expert reports, oppositions
                                                         03/03/2022
to Defendants’ Daubert motions, and Daubert
motions for Individual Drug Bellwether Case #1
Depositions of Defendants’ class certification
experts to conclude for Individual Drug                  03/21/2022
Bellwether Case #2

Depositions of Plaintiffs’ rebuttal class
certification experts to conclude for Individual         03/28/2022
Drug Bellwether Case #1

Deadline for Plaintiffs’ replies in support of class
certification, rebuttal expert reports, oppositions
                                                         04/03/2022
to Defendants’ Daubert motions, and Daubert
motions for Individual Drug Bellwether Case #2
Deadline for Defendants’ sur-reply briefs in
oppositions to class certification, and oppositions
                                                         04/03/2022
to Plaintiffs’ Daubert motions for Individual
Drug Bellwether Case #1
Depositions of Defendants’ class certification
experts to conclude for Individual Drug                  04/19/2022
Bellwether Case #3

Depositions of Plaintiffs’ rebuttal class
certification experts to conclude for Individual         04/26/2022
Drug Bellwether Case #2

Hearing for Class Certification for Individual
                                                       TBD by the Court
Drug Bellwether Case #1
Deadline for Plaintiffs’ replies in support of class
certification, rebuttal expert reports, oppositions
                                                         05/03/2022
to Defendants’ Daubert motions, and Daubert
motions for Individual Drug Bellwether Case #3
Deadline for Defendants’ sur-reply briefs in
oppositions to class certification, and oppositions
                                                         05/03/2022
to Plaintiffs’ Daubert motions Individual Drug
Bellwether Case #2


                                                   2
    Case
    Case2:16-md-02724-CMR
         2:16-md-02724-CMR Document
                           Document1511-3
                                    1498-1 Filed
                                           Filed09/09/20
                                                 09/01/20 Page
                                                          Page10
                                                               9 of
                                                                 of10
                                                                    11




                      Event                                               Date
Depositions of Plaintiffs’ rebuttal class
certification experts to conclude for Individual                       05/27/2022
Drug Bellwether Case #3

Hearing for Class Certification for Individual
                                                                   TBD by the Court
Drug Bellwether Case #2
Fact depositions and fact discovery concludes for
                                                                       06/02/2022
Individual Drug Bellwether Cases
Deadline for Defendants’ sur-reply briefs in
oppositions to class certification, and oppositions
                                                                       06/03/2022
to Plaintiffs’ Daubert motions for Individual
Drug Bellwether Case #3
Hearing for Class Certification for Individual
                                                                   TBD by the Court
Drug Bellwether Case #3
Deadline for Plaintiffs to serve merits expert
                                                                       06/06/2022
reports
Fact depositions and fact discovery concludes for
                                                                       07/02/2022
Teva AG Bellwether Case
Deadline for Defendants to serve merits expert
                                                                       08/19/2022
reports
Deadline for Plaintiffs to serve rebuttal merits
                                                                       11/01/2022
expert reports
Depositions of merits experts to conclude                              12/30/2022
Deadline to file motions and supporting briefs for
                                                                       01/31/2023
summary judgment, and Daubert motions
Deadline to file oppositions to summary
judgment motions, and oppositions to Daubert                           04/11/2023
motions for Individual Drug Bellwether Cases
Deadline to file oppositions to summary
                                                        70 days after the filing of the motions for
judgment motions, and oppositions to Daubert
                                                       summary judgment, and Daubert motions.
motions for State AG Bellwether Case
Deadline to file reply briefs in support of
summary judgment motions, and replies in
                                                                       06/01/2023
support of Daubert motions for Individual Drug
Bellwether Cases
Deadline to file reply briefs in support of
                                                        51 days after the filing of oppositions to
summary judgment motions, and replies in
                                                           summary judgment motions, and
support of Daubert motions for State AG
                                                            oppositions to Daubert motions.
Bellwether Case
Hearing on Summary Judgment                                        TBD by the Court



                                                   3
   Case 2:16-md-02724-CMR Document 1511-3
                                   1498-1 Filed 09/09/20
                                                09/01/20 Page 11
                                                              10 of 11
                                                                    10




                     Event                            Date
Pretrial Planning Conference (15 days after
                                                    06/15/2023
summary judgment briefing closes)




                                              4
